Order entered September 25, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00198-CR

                       CHRISTOPHER BRIAN CHOATE, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No. 6
                                   Collin County, Texas
                           Trial Court Cause No. 006-86254-2013

                                           ORDER
       The Court REINSTATES the appeal.

       On August 4, 2014, we ordered the trial court to make findings regarding why appellant’s

brief has not been filed. We ADOPT the findings that: (1) appellant desires to pursue the

appeal; (2) appellant is indigent and represented by court-appointed counsel Lee Finley and

counsel has not yet reviewed the record to determine whether there are appealable issues.

       We note that Lee Finley is not listed as appellant’s attorney of record on appeal.

Accordingly, we DIRECT the Clerk to list Lee Finley as appellant’s attorney of record in place

of William Henry Underwood.

       The clerk’s and reporter’s records have been on file since March 2014. Accordingly, we

ORDER appellant to file his brief within FORTY-FIVE DAYS of the date of this order.
Because the brief is already more than five months overdue, no further extensions will be granted

absent a showing of extraordinary circumstances.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Lee

Finley and the Collin County District Attorney’s Office.

                                                    /s/    ADA BROWN
                                                           JUSTICE